

113 HR 4009 IH: Protect Academic Freedom Act
U.S. House of Representatives
2014-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 4009IN THE HOUSE OF REPRESENTATIVESFebruary 6, 2014Mr. Roskam (for himself and Mr. Lipinski) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Higher Education Act of 1965 to prohibit an institution that participates in a boycott of Israeli academic institutions or scholars from being eligible for certain funds under that Act.1.Short titleThis Act may be cited as the Protect Academic Freedom Act.2.Ineligibility of institutions of higher education participating in a boycott of Israeli academic institutions or scholars(a)FindingsCongress finds the following:(1)Israel is a vital American ally and a fellow democracy that fosters free speech.(2)Attempts to single out Israel for discriminatory boycotts violates the principle of academic freedom guaranteed by the United States.(b)IneligibilitySubtitle B of title I of the Higher Education Act of 1965 (20 U.S.C. 1011 et seq.) is amended by adding at the end the following new section:124.Ineligibility of institutions participating in a boycott of Israeli academic institutions or scholars(a)IneligibilityNotwithstanding any other provision of law, an institution of higher education shall not be eligible to receive funds or any other form of financial assistance under this Act if the Secretary determines that such institution is participating in a boycott of Israeli academic institutions or scholars.(b)Determination of ineligible institutions(1)CriteriaFor purposes of this section, the Secretary shall consider an institution of higher education to be participating in a boycott of Israeli academic institutions or scholars if the institution, any significant part of the institution, or any organization significantly funded by the institution adopts a policy or resolution, issues a statement, or otherwise formally establishes the restriction of discourse, cooperation, exchange, or any other involvement with academic institutions or scholars on the basis of the connection of such institutions or such scholars to the State of Israel.(2)Public availability of list; notificationNot later than May 1 of each year, the Secretary shall—(A)identify and make publicly available a list of all institutions of higher education participating in a boycott of Israeli academic institutions or scholars, as described in paragraph (1); and(B)notify each institution of higher education identified in accordance with subparagraph (A) of the identification of such institution as an institution participating in a boycott of Israeli academic institutions or scholars.(c)WaiverNot later than 30 days after receiving a notification under subsection (b)(2) that an institution of higher education has been identified as an institution participating in a boycott of Israeli academic institutions or scholars, such institution may request the Secretary to waive the restriction applicable to such institution under subsection (a). The Secretary may waive the restriction for such institution if the Secretary considers a waiver appropriate.(d)Inapplicability to student financial aid fundsThe prohibition under subsection (a) shall not apply to any funds available under this Act for student financial aid, as determined by the Secretary.(e)Restoration of eligibility for ceasing of boycottThe prohibition under subsection (a) shall cease to apply to any institution of higher education that the Secretary determines has ceased participating in a boycott of Israeli academic institutions or scholars..